 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18
     SANDRA DANIEL,                             Case No.: 2:19-cv-00745-APG-CWH
19

20
                    Plaintiff,                  STIPULATION AND ORDER TO
21                                              EXTEND TIME FOR PLAINTIFF TO
     vs.                                        RESPOND TO TRANS UNION’S
22                                              MOTION TO DISMISS
23   WELLS FARGO HOME MORTGAGE;
     ONEMAIN FINANCIAL, INC.; EQUIFAX           [SECOND REQUEST]
24   INFORMATION SERVICES LLC; and
     TRANS UNION LLC,
25
                    Defendants.
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [SECOND REQUEST] - 1
 1          Plaintiff Sandra Daniel (“Plaintiff”), by and through her counsel of record, and Defendant
 2
     TRANS UNION LLC, (“Trans Union”) have agreed and stipulated to the following:
 3
            1.      On May 1, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
 4
            2.      On June 14, 2019, Trans Union filed a Motion to Dismiss Complaint [ECF Dkt. 17]
 5

 6          3.      On June 27, 2019, the Court granted the Parties stipulation for an extension on

 7   Plaintiff’s response deadline. [ECF Dkt. 27]
 8
            4.      Plaintiff’s response is due on July 12, 2019.
 9
            5.      Plaintiff and Trans Union, have agreed to extend Plaintiff’s response deadline
10
     fourteen days in order to allow counsel to engage in settlement negotiations. As a result, both
11

12   Plaintiff and Trans Union, hereby request this Court to further extend the date for Plaintiff to

13   respond to Trans Union’s Motion to Dismiss Complaint until July 26, 2019. This stipulation is
14
     made in good faith, is not interposed for delay, and is not filed for an improper purpose.
15
            IT IS SO STIPULATED.
16          Dated July 9, 2019.
17   KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
18
     /s/ Shaina R. Plaksin                             /s/ Trevor Waite
19   Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
     Nevada Bar No. 12796                              Nevada Bar No. 6228
20   Miles N. Clark, Esq.                              Trevor Waite, Esq.
21   Nevada Bar No. 13848                              Nevada Bar No. 13779
     Shaina R. Plaksin, Esq.                           6605 Grand Montecito Parkway, Suite 200
22   Nevada Bar No. 13935                              Las Vegas, NV 89149
     5510 So. Fort Apache Rd, Suite 30                 Email: kbonds@alversontaylor.com
23   Las Vegas, NV 89148                               Email: twaite@alversontaylor.com
24   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com               Counsel for Defendant
25   Email: shaina.plaksin@knepperclark.com            Trans Union LLC

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [SECOND REQUEST] - 2
 1   HAINES & KRIEGER LLC
     David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
 3   Email: dkrieger@hainesandkrieger.com

 4   Counsel for Plaintiff
     CLARK HILL PLLC                           SNELL & WILMER LLP
 5

 6
     /s/ Jeremy J. Thompson                    /s/ Kiah D. Beverly-Graham
     Jeremy J. Thompson, Esq.                  Kelly H. Dove, Esq.
 7   Nevada Bar No. 12503                      Nevada Bar No. 10569
     Email: jthompson@clarkhill.com            Kiah D. Beverly-Graham, Esq.
 8
                                               Nevada Bar No. 11916
 9   Counsel for Defendant                     Email: kdove@swlaw.com
     Equifax Information Services LLC          Email: kbeverly@swlaw.com
10
                                               Counsel for Defendants
11
                                               Wells Fargo Bank, N.A., sued as Wells Fargo
12                                             Home Mortgage
     BALLARD SPAHR LLP
13
     /s/ Holly Priest                          .
14
     Holly Priest, Esq.
15   Nevada Bar No. 13226
     Joel E. Tasca, Esq.
16   Nevada Bar No. 14124
     Email: priesth@ballardspahr.com
17

18   Counsel for Defendant
     Onemain Financial, Inc.
19

20
                                ORDER GRANTING
             STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
21                      TRANS UNION’S MOTION TO DISMISS

22
            IT IS SO ORDERED.
23

24                              ________________________________________
                                UNITED STATES DISTRICT JUDGE
25
                                                   Dated:
                                                   Dated:_______________
                                                          July 9, 2019.
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS [SECOND REQUEST] - 3
